Citation Nr: 0635662	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-05 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than April 14, 2003 
for service connection of post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 until 
July 1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).   In that decision service 
connection was granted for PTSD and a 70 percent disability 
rating was assigned effective April 14, 2003.  The veteran 
has disagreed with the assigned effective date. 

In February 2006, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

Other issues

At the time of the February 2006 hearing, the veteran's 
representative indicated that the veteran wished to pursue a 
clear and unmistakeable error claim regarding the disability 
rating assigned to the veteran's service-connected left foot 
shell fragment wound residuals in the RO's July 1971 rating 
decision.  This matter has not yet been adjudicated by the RO 
and is referred to the RO for appropriate action.  
 

FINDING OF FACT

The veteran's first claim of entitlement to service 
connection of PTSD was not received by VA until April 14, 
2003.    There is no record or any prior claim, formal or 
informal, regarding PTSD being received by VA prior to that 
date.  




CONCLUSION OF LAW

The criteria for an effective date earlier than April 14, 
2003 for entitlement to service connection of PTSD are not 
met.  38 U.S.C.A. §§ 5107; 5110 (West 2002); 38 C.F.R. §§ 
3.155(a), 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an earlier effective date for his 
entitlement to service connection of PTSD.   

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 

In this case, no VCAA notice is necessary because as 
described below the outcome of this earlier effective date 
claim depends exclusively on documents which are already 
contained in the veteran's claims folder.  No additional 
development could alter the evidentiary posture of this case.  
In the absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

Additionally, a veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him a 
VCAA notice of the laws and regulations governing effective 
dates, if, based on the facts of the case, entitlement to an 
earlier effective date is not shown as a matter of law.  See 
Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  As 
discussed below, the Board has determined that the veteran is 
not entitled to an earlier effective date as a matter of law.  
The Board therefore finds that any failure to comply with the 
VCAA is not prejudicial.

In any event, the Board initially observes that the veteran 
received appropriate notice under the VCAA specifically 
tailored to his earlier effective date claim via a letter 
from the RO dated May 7, 2004.

Factual Background

In May 1994 the RO received a claim from the veteran.  In it, 
he asserted that he was seeking entitlement to service 
connection of a skin disability and service connection of 
shell fragment residuals as well as an increased rating claim 
for a service-connected left foot shell fragment residuals.  
Mental health complaints were not included in this claim.  

In a May 10, 1994 statement in support of claim, the veteran 
indicated that he was receiving medical treatment at the VAMC 
in San Antonio. 

In August 1994, the veteran was treated for mental health 
complaints at the VAMC in San Antonio.  Major depression was 
diagnosed.  There is no reference in the treatment record to 
any service-based complaints by the veteran and no evidence 
of any early treatment.  

Follow up records in September 1994 and November 1994 also 
continued to document major depression without reference to 
any service-related stressors.   The veteran failed to report 
for additional treatment scheduled in 1995.  According to a 
June 2005 letter from the veteran's mental health provider, 
he did not resume treatment until October 2003.  

In March 1995, the veteran's representative submitted a 
Notice of Disagreement as to the October 1994 rating decision 
which denied the May 1994 claims.  The March 1995 NOD does 
not mention any other claims filed by either the veteran or 
his representative.  

The veteran filed his next claim with VA in April 2001.  No 
mental health complaints were mentioned and there was no 
request regarding the status of any potentially pending 
claim.   

In May 2002 the veteran filed another claim with VA.  Again, 
no mental health complaints were mentioned and there was no 
inquiry regarding the status of any potentially pending 
mental health claim.   

In December 2002, the veteran's representative filed an NOD 
with reference to an October 2002 rating decision without 
reference to any mental health complaints or claim for a 
mental disability.  

On April 14, 2003, the RO received the vetearn's claim of 
entitlement to service connection of PTSD.  In August 2003, 
the veteran was referred for a mental status examination.  At 
that time, a diagnosis of PTSD was established.  In September 
2003, the RO granted entitlement to service connection of 
PTSD effective as to the date of the claim, April 14, 2003.

Analysis

The veteran is seeking an effective date earlier than April 
14, 2003 for compensation for PTSD.  In his June 2003 
statement, he asserted that he had filed a claim "in 1994" 
and therefore appears to be requesting an effective date at 
some point during that year.  For the reasons to be 
discussed, the Board has determined that an effective date 
earlier than the currently assigned April 14, 2003 is not 
available for the grant of service connection of PTSD.  

In general, when service connection is being established, the 
effective date of that award will be the date of receipt of 
the claim or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).

With respect to the veteran's request for an effective date 
in 1994 for service connection of PTSD, the Board finds that 
the evidence does not warrant an earlier effective date from 
that time.  The veteran filed a VA compensation claim for a 
benefits in May 1994; however, PTSD was not among the claimed 
conditions.  

The veteran has testified that he filed his original PTSD 
claim in "the summer of 1994" and that he submitted the 
claim to "the DAV office" and not to VA directly.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  However, even 
assuming for discussion purposes without deciding that such a 
claim was submitted to his representative, DAV is a separate 
entity from VA.  Therefore documents held by DAV are not 
generated by a VA facility and VA cannot be held to have 
constructive notice of any claim delivered to a 
representative that was not then subsequently transferred to 
and received by VA.  The Board notes that between May 1994 
and April 2003, DAV pursued several separate claims on the 
veteran's behalf.  At no time prior to April 2003 did any 
correspondence from the veteran or his representative mention 
PTSD or any other psychiatric disorder.  Accordingly, the 
Board finds that VA did not receive a formal claim for PTSD 
from the veteran prior to April 14, 2003.  
 
The Board has also considered based upon the veteran's 
contentions whether an any earlier informal claim might be 
contained within the record that might provide a basis for an 
earlier effective date.  In determining the existence of a 
claim, VA is to liberally interpret communications received 
from claimants.  See Verdon v. Brown, 8 Vet. App. 529, 533 
(1996).  The Board acknowledges that VA treatment records 
from August 1994 indicate that the veteran sought mental 
health treatment.  Further there are records of follow up 
appointments in September 1994 and November 1994.  The Board 
has reviewed these records.  The diagnoses reported at that 
time were limited to major depression, alcohol dependence and 
a personality disorder.   Moreover, there is no indication in 
those treatment records that the veteran's mental health 
disabilities were in any way related in service.  His 
treatment records at the time discussed current stressors 
with family and other relationships.  Although his history of 
service was included in his social history taken in September 
1994, it was included merely as biographical information 
without any indication that the veteran believed or was 
contending that his current mental health disorders were 
related to events in service.  Although the Board must 
interpret a claimant's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
veteran.  Brannon v. West, 12 Vet. App. 32 (1998).  
Therefore, the mere fact that the veteran received mental 
health treatment from VA without any indication that those 
issues were incurred or aggravated by service, even under the 
most liberal interpretation would not rise to the level of an 
informal claim under 38 C.F.R. § 3.155.    

Additionally, the disability at issue, PTSD, was not 
diagnosed or identified in the 1994 treatment records, or 
until after the currently assigned effective date of April 
14, 2003.  The Board acknowledges that the veteran has 
asserted in his February 2005 appeal that these records show 
treatment for PTSD symptoms.  However, even if PTSD had been 
diagnosed in the 1994 records, this still would not have been 
sufficient to establish an informal claim.  See MacPhee v. 
Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (a mere diagnosis 
of a condition or complaint in a veteran's medical records 
does not constitute a claim for benefits).  Informal claims 
must include evidence of an intent to apply for benefits.  
See 38 C.F.R. § 3.155 (2006).  With respect to PTSD, such 
intent was not shown in the veteran's correspondence with VA, 
including his treatment records, prior to April 14, 2003.  

Accordingly, the Board concludes that there was no claim, 
formal or informal, shown of record in 1994 or prior to the 
currently assigned effective date for service connection for 
PTSD.  The evidence as discussed shows that the veteran first 
contacted VA to claim entitlement to service connection of 
PTSD in April 2003.  At the time that VA received this claim, 
the record did not include a current diagnosis of PTSD.  
Therefore, during the development of the claim, the veteran 
was referred for a VA examination.  This examination 
established for the first time in the veteran's record a 
medical diagnosis of PTSD.  Accordingly, in the September 
2003 rating decision the RO granted entitlement to service 
connection of PTSD.  As April 14, 2003 was the date of the 
receipt of the claim, no earlier effective date is available 
under the law.  See 38 U.S.C.A. § 5110 (West 2002).  
Therefore, an effective date earlier than April 14, 2003, for 
service connection of PTSD must be denied.  


ORDER

Entitlement to an effective date earlier than April 14, 2003 
for service connection of PTSD is denied.  



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


